Citation Nr: 0631798	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-43 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to April 
2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at an August 2006 
video-conference hearing before the undersigned Veterans Law 
Judge; a copy of the hearing transcript is associated with 
the claims file.


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged in-service stressors, to include sexual assaults, 
supporting a current diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  In a 
March 2006 RO letter, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date, if service connection was 
granted on appeal.  When implementing the award, the RO will 
address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of PTSD, the Board is taking action 
favorable to the veteran by granting service connection for 
PTSD, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice 
or development and the Board will proceed with appellate 
review.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992); See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that she is entitled to service 
connection for PTSD.  She alleges having been sexually 
assaulted multiple times during her service in the military 
and claims that she has acquired PTSD as a result of such 
assaults.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2006).

In the present appeal, the veteran submitted sufficient 
evidence to substantiate the first two elements of the 
38 C.F.R. § 3.304(f) analysis: a current diagnosis of PTSD 
and an opinion linking such diagnosis to the veteran's 
reported in-service stressors.  Although the veteran 
testified that she was treated by school counselors for 
mental health issues prior to service, her March 1999 
entrance examination report showed that she was clinically 
normal upon enlistment.  On the veteran's February 2001 
separation examination report, her psychiatric condition was 
also noted as clinically normal.  However, the veteran's 
service medical records show that the veteran continuously 
complained of and was treated for panic attacks, crying 
spells, insomnia, alcohol dependence and depression.  
Accordingly, in October 2000, the veteran was granted active 
duty travel to seek outpatient mental health treatment.

Post-service medical records include VA outpatient records, 
a private psychiatrist's evaluation report, and two VA 
examination reports.  VA outpatient records from March to 
May 2005 show that the veteran was diagnosed, by a nurse 
practitioner and a mental health counselor, with chronic 
PTSD relating to the alleged sexual assaults that occurred 
in service.  The outpatient records also show that the 
veteran continued to complain of depressed moods, insomnia, 
panic attacks, alcohol dependence, and nightmares.  A 
September 2005 private psychiatric evaluation report proves 
consistent with the outpatient treatment records.  The 
psychiatrist diagnosed the veteran with PTSD as related to 
her in-service stressors, to include the multiple sexual 
assaults.  The psychiatrist noted that the veteran claimed 
to have been raped on four separate occasions and found, on 
examination, that she had symptoms including insomnia, anger 
issues, depressed moods, and nightmares.  

In contrast to the private psychiatrist's diagnosis and the 
VA outpatient records, the May 2002 and July 2005 VA 
psychiatric examiners diagnosed the veteran with depressive 
and personality disorders.  They did not diagnose the 
veteran with PTSD.  However, the Board notes that the 
examiners' findings are based on the conclusion that the 
veteran's stressors relating to sexual assault are 
unsubstantiated by evidence.  In this regard, the veteran 
testified at the aforementioned hearing in August 2006, that 
she was raped four times during her active service.  She 
further noted that one person was court-martialed and in the 
investigation records he admitted that he was told to stop 
three times and the veteran said no, but he continued.  It 
was also pointed out that he was found not guilty.  

The Board finds contrary to the above conclusion and finds 
that the veteran's claimed sexual assaults are corroborated 
by evidence.  Moreover, the May 2002 examiner reported that, 
at the examination, the veteran might have withheld symptoms 
due to her desire to reenlist in the military.  

Given the above, the Board finds the medical evidence in 
relative equipoise, and resolves reasonable doubt in favor 
of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  Thus, resolving reasonable doubt 
in favor the veteran, the Board finds that the evidence 
shows a current diagnosis of PTSD and an opinion linking it 
to the veteran's reported sexual assaults.  

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD 
will vary depending on whether the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  Where VA determines that the veteran did not 
engage in combat with the enemy and was not a prisoner of 
war (POW), or the claimed stressor is not related to combat 
or POW experiences, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2006); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  Such corroborating evidence 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.

In the present appeal, the veteran alleged that her PTSD is 
a result of having been a victim of multiple sexual 
assaults.  Such allegations do not involve participation in 
combat, nor has the veteran so alleged.  Therefore, the 
Board concludes that the veteran's alleged stressors are not 
related to combat or POW experiences and that her testimony 
must be corroborated by credible evidence.  See Gaines, 
supra.

Specific to personal-assault PTSD claims, the Court has 
stressed the necessity of complete development of evidence, 
to include abiding by the special evidentiary development 
procedures contained in VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, 
Part III, 7.46(c)(2) (Oct. 11, 1995).  Patton v. West, 12 
Vet. App. 272, 278-80 (1999).  In cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
from "alternative sources" of information because, due to 
the extremely personal and sensitive subject matter, many 
victims of personal assault do not file official reports 
with authorities.  M21-1, Part III, 5.14(b)(2), (c).  For 
instance, subparagraphs (7) and (8) provide that "[b]ehavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  Also, 
such behavioral changes may require clinical interpretation 
in relationship to the medical diagnosis.  Id.  However, 
whether there is credible supporting evidence of a personal 
assault is a factual question to be resolved by VA 
adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran contends that she suffers from four separate 
sexual assaults; the Board will discuss the two assaults 
that are substantiated by evidence.  Official documents 
submitted by the Department of the U.S. Army reflect that 
the alleged assaults occurred in August 1999 and May 2000.  
Both instances had enough corroborating evidence to meet the 
criminal standard of probable cause and were pursued by 
civilian prosecutors.  The sexual assaults were tried in 
March and June 2001 in the Superior Court of Clayton County 
for the state of Georgia.  In both criminal cases, the 
defendant received a verdict of not guilty.  However, the 
Board notes that guilty verdicts in criminal proceedings 
require a high evidentiary standard of "proof beyond a 
reasonable doubt", whereas the Board resolves all reasonable 
doubt in favor of the veteran for a claim of disability.  As 
noted above, many victims of personal assault fail to report 
the incidents to authorities.  Here, not only had the 
veteran reported the assaults, various individuals have 
confirmed a change in the veteran's behavior afterward.  
This is evident by the fact that the veteran was ordered to 
seek counseling in November 2000 and was restricted from 
carrying a weapon due to her crying spells.  The Board 
observes that the corroborative nature of the evidence goes 
toward the veteran's credibility.  While not dispositive of 
the issue, the available evidence suggests that the in-
service stressor relating to the alleged sexual assaults 
actually occurred.

Thus, resolving all doubt in favor of the veteran, the Board 
finds that the claimed stressors are independently verified 
by witnesses and authorities and that a diagnosis of PTSD 
based on those stressors has been offered by medical 
professionals.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.  Therefore, service connection for 
PTSD based on the alleged sexual assaults is warranted.




ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


